1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                               ***
6     SCOTT CASTEEL,                                  Case No. 3:19-cv-00342-MMD-WGC
7                                      Petitioner,                   ORDER
             v.
8

9     WILLIAM GITTERE, et al.,
10                                 Respondents.
11

12          This case began with a petition for a writ of habeas corpus, pursuant to 28 U.S.C.
13   § 2254, filed by Scott Casteel, an individual incarcerated at Nevada’s Ely State Prison.
14   On June 21, 2019, Casteel filed his habeas corpus petition (ECF No. 1-1), along with an
15   application to proceed in forma pauperis (ECF No. 1), and a motion for appointment of
16   counsel (ECF No. 1-2). On June 27, 2019, the Court denied the application to proceed in
17   forma pauperis and ordered Casteel to either file a new in forma pauperis application or
18   pay the filing fee for this action. (ECF No. 3.) Casteel then paid the filing fee on July 8,
19   2019. (ECF No. 4.)
20          Therefore, the Court has reviewed Casteel’s habeas petition pursuant to Rule 4 of
21   the Rules Governing Section 2254 Cases in the United States District Courts. The Court
22   will direct the Clerk of Court to serve the petition upon the Respondents and will require
23   a response.
24          Casteel also filed, with his petition, a motion for appointment of counsel. (ECF No.
25   1-2.) “Indigent state prisoners applying for habeas corpus relief are not entitled to
26   appointed counsel unless the circumstances of a particular case indicate that appointed
27   counsel is necessary to prevent due process violations.” Chaney v. Lewis, 801 F.2d 1191,
28   1196 (9th Cir. 1986) (citing Kreiling v. Field, 431 F.2d 638, 640 (9th Cir. 1970) (per
1    curiam). The Court may, however, appoint counsel at any stage of the proceedings “if the

2    interests of justice so require.” See 18 U.S.C. § 3006A; see also Rule 8(c), Rules

3    Governing § 2254 Cases; Chaney, 801 F.2d at 1196. The Court determines that

4    appointment of counsel is unwarranted in this case. The motion for appointment of

5    counsel will be denied.

6           It is therefore ordered that the Clerk of Court is directed to separately file the

7    petition for writ of habeas corpus and the motion for appointment of counsel, which are

8    currently attached to the in forma pauperis application at ECF Nos. 1-1 and 1-2.

9           It is further ordered that the Clerk of Court is directed to add Aaron D. Ford,

10   Attorney General of the State of Nevada, as counsel for Respondents.

11          It is further ordered that the Clerk of Court is directed to electronically serve upon

12   Respondents a copy of the petition for writ of habeas corpus and a copy of this order.

13          It is further ordered that Respondents will have 60 days from the date on which the

14   petition is served upon them to appear in this action, and to answer or otherwise respond

15   to the petition. If Respondents file an answer, Petitioner will have 60 days to file a reply

16   to the answer. If Respondents file a motion to dismiss, Petitioner will have 60 days to file

17   a response to the motion to dismiss, and then Respondents will have 30 days to file a

18   reply to Petitioner’s response.

19          It is further ordered that Petitioner’s motion for appointment of counsel is denied.

20          DATED THIS 9th day of July 2019.

21

22
                                                       MIRANDA M. DU,
23                                                     UNITED STATES DISTRICT JUDGE
24

25

26
27

28
                                                  2
